Citation Nr: 1140279	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-37 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for degenerative arthritis of the cervical spine prior to June 10, 2009, and a rating higher than 10 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from June to August 1983 and from April 1986 to September 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim for service connection for degenerative arthritis of the cervical spine.  The RO assigned an initial noncompensable (i.e., 0 percent) disability rating retroactively effective from October 1, 2005, the day following his separation from active duty.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating, meaning assign different ratings at different times since the effective date of his award to compensate him for variances in the severity of his disability).

In a June 2009 rating decision since issued during the pendency of his appeal, the RO increased the rating for his disability to 10 percent as of June 10, 2009, the date of a VA compensation examination.  So the appeal now concerns whether he was entitled to an initial compensable rating for this disability during the immediately preceding period from October 1, 2005 to June 9, 2009, and whether he has been entitled to a rating higher than 10 percent since June 10, 2009.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran presumably is seeking the highest possible rating for all time periods at issue, unless he expressly indicates otherwise).



FINDINGS OF FACT

1.  An X-ray during a May 2005 VA compensation examination by QTC Services confirmed the Veteran had degenerative arthritis in the cervical segment of his spine, and there is consequent pain and painful motion.

2.  But even considering his pain, he has not had forward flexion of this segment of his spine limited to 30 degrees or less - either prior to or even since the more recent VA compensation examination on June 10, 2009.

3.  This disability also does not have any associated neurological manifestations on account of intervertebral disc syndrome (IVDS), including with incapacitating episodes having a total duration of at least one week in the past 12 months.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 10 percent for the degenerative arthritis of the cervical spine as of October 1, 2005 (so from an earlier effective date), but not for a rating higher than 10 percent either prior to or since June 10, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2003 and March 2006.  The letters, especially in combination, informed him of the type of evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  That is to say, in this circumstance, VA does not have to also provide VCAA notice addressing this "downstream" disability rating element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Instead, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in July 2007 and even two SSOCs in March and June 2009 discussing this downstream element of his claim and citing the applicable statutes and regulations.  So he has received all required notice.

VA also fulfilled its duty to assist the Veteran with his claim by obtaining all relevant evidence that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and service personnel records (SPRs).  In addition, the Veteran had two VA compensation examinations, initially in May 2005 prior to his separation from service under a contract with QTC Services to determine whether his disability was related to his military service (i.e., service connected), and more recently in June 2009 to reassess the severity of this now service-connected disability, which is now the determinative "downstream" issue since his appeal is for a higher rating for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination was in June 2009, so relatively recently.  And since that examination, neither he nor his representative has alleged this disability has worsened such that another examination is needed.  The requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  So yet another examination to reevaluate the severity of this disability is unwarranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  The Governing Statutes, Regulations and Precedent Cases

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Here, since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, since has extended this practice even to claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran already has what amounts to a "staged" rating because his rating was noncompensable (i.e., 0 percent) from October 1, 2005 until the RO increased it to 10 percent as of June 10, 2009, based on the results of his VA compensation examination that same date.  He is entitled to this 10 percent rating, however, as of October 1, 2005, so from this earlier effective date, although he has never been entitled to a greater rating at any time since.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, is DC 5242 since it concerns limitation of motion of the cervical spine.  When the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0-percent disabling) under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  This 10 percent evaluation is combined, not added, under DC 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the cervical vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

Because he has degenerative arthritis, the Veteran's cervical spine disability is rated under DC 5242 on referral from DCs 5010 and 5003, so based on the extent there is limitation of motion of this segment of his spine, i.e., his neck.  Under DC 5242, pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, if the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal curvature; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.

A 20 percent rating is assigned if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or if the combined range of motion of cervical spine is not greater than 170 degrees.  A higher 30 percent rating is assigned if forward flexion of the cervical spine is 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  Lastly, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine, that is, when additionally considering the adjacent thoracic and lumbar (thoracolumbar) segment.  Id. 

The Rating Schedule also lists normal ranges of motion of the cervical spine for VA compensation purposes to be 45 degrees of flexion, 45 degrees of extension, 45 degrees of lateral flexion, and 80 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, 38 C.F.R. § 4.71a, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003). 

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (1).

Diseases of the Peripheral Nerves and, in particular, those affecting the upper, middle, lower, and all radicular groups, as well as the musculospiral nerve (radial nerve), median nerve, ulnar nerve, musculocutaneous nerve, and circumflex nerve are addressed in 38 C.F.R. § 4.124a, DCs 8510, etc.


The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

If disc disease is present, then the Veteran's cervical spine (neck) disability also may be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, DC 5243.  According to Note (1) in DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  But here, although he has degenerative joint disease (DJD, i.e., arthritis) of the cervical segment of his spine, there is no indication the Veteran also has degenerative disc disease (DDD) of this segment, much less any associated neurological impairment affecting his upper extremities causing incapacitating episodes.  Indeed, the May 2005 and June 2009 examiners both specifically noted the absence of incapacitating episodes and did not render a diagnosis of disc disease.

Turning next to his range of motion, according to the results of his initial VA compensation examination in May 2005 by QTC Services, the forward flexion of the Veteran's cervical spine was to 45 degrees, so greater than the required 40 degrees for a 10 percent rating under DC 5242.  And the combined range of motion when considering additionally backward extension, lateral flexion and rotation was 340 degrees, so greater than the required maximum of 335 degrees under DC 5242 as an alternative means of assigning a 10 percent rating.  Thus, the results of that range-of-motion testing did not show he had sufficient limitation of motion in this segment of his spine to warrant this minimum compensable rating of 10 percent under DCs 5235-5242 of the General Rating Formula for Diseases and Injuries of the Spine.


One must also consider, however, that an X-ray of this segment of his spine taken during that May 2005 VA examination confirmed he had degenerative arthritis.  So he is entitled to this minimum 10 percent rating even though he did not have sufficient limitation of motion to otherwise warrant this rating.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a painful major joint or group of joints affected by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a 10 percent rating, even though there is no actual limitation of motion or, as here, insufficient limitation of motion to otherwise warrant this rating).  Simply stated, his arthritis is the basis for increasing his initial rating from 0 to 10 percent as of an earlier date, namely, as of October 1, 2005, the day after his separation from service, since that May 2005 VA examination was while he was still in service and provided this radiographic confirmation of arthritis.

At no time since October 1, 2005, however, has the Veteran's disability met the requirements for a 20 percent or greater rating.  Even considering his arthritis and any associated pain, he has not had forward flexion of this segment of his spine limited to 30 degrees or less - either prior to or even since the more recent VA compensation examination on June 10, 2009.

The May 2005 QTC examiner indicated that, on examination of the Veteran's cervical spine, there was no evidence of radiating pain on movement and no evidence of muscle spasm.  There also was no evidence of tenderness and no ankylosis of the spine.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, 

for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

The May 2005 VA examiner clarified that the Veteran's disability does not cause incapacitation and that there had been no functional impairment or loss of time from work.  There also was no additional increase in pain, loss of motion, weakness, fatigability or incoordination with repetitive use.  See Mitchell v. Shinseki, 
No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss under VA regulations that evaluate disabilities based upon limitation of motion, but is just one factor to be considered when evaluating functional impairment).  And neurological examination found motor and sensory function of the upper extremities to be within normal limits with bicep and tricep jerks of 2+, bilaterally.

The results of the Veteran's more recent June 2009 VA compensation examination also do not provide grounds for assigning a rating higher than 10 percent.  He reported experiencing pain of 5/10 (on a 1-10 scale), increasing during flare-ups.  Physical examination revealed range of motion on flexion to 45 degrees, extension to 41 degrees, left lateral flexion to 42 degrees, right lateral flexion to 41 degrees, and bilateral lateral rotation to 80 degrees.  After repetitive motion, his range of motion was flexion to 45 degrees, extension to 40 degrees, left lateral flexion to 41 degrees, right lateral flexion to 39 degrees, and bilateral lateral rotation to 80 degrees.  The examiner noted the only additional limitation following movement on repetition was pain.  Further, there was no indication of muscle spasms, guarding or localized tenderness to cause abnormal gait or spinal curvature.  The Veteran's motor and sensory functions were also within normal limits with bicep and tricep jerks of 2+, bilaterally.  The examiner indicated, as well, that there was still no evidence of ankylosis of the spine.


This additional evidence indicates the Veteran's cervical spine had flexion to 45 degrees, even after repetition, and that his combined range of motion when additionally considering backward extension, lateral flexion and rotation was 329 degrees.  It was just a bit less, 325 degrees, after repetitive motion.  He therefore continues to have flexion greater than the 30 degrees' limitation required for the higher 20 percent rating under DC 5242 and a combined range of motion far greater than 170 degrees, even considering times when he may have pain as a result of his arthritis.  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating.  Id., at *5.  Here, though, unlike in Burton, this is indeed being addressed but does not provide reason for increasing the rating beyond the 10-percent level.

Certainly, since his forward flexion was not limited to at least 30 degrees, it also was not to 15 degrees or less, which is required for an even greater 30 percent rating under DC 5242.  The June 2009 VA examiner also confirmed there still is not ankylosis of this segment of the Veteran's spine so as to alternatively warrant this even greater rating under DC 5242.

The Board additionally finds no basis for a separate rating for neurological manifestations.  Neither the May 2005 nor June 2009 VA examiner found any objective neurological symptoms attributable to the Veteran's disability.  He indicated that he has muscle spasms, but both of these VA examiners determined he had normal motor strength, reflexes and sensation in his upper and lower extremities.  Consequently, there was no resultant diagnosis of cervical radiculopathy.

Therefore, his appeal is granted in that he is entitled to an initial 10 percent disability rating since October 1, 2005, so from an earlier effective date, but no higher rating.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's disability has markedly interfered with his employment, meaning above and beyond that contemplated by his 10 percent schedular rating, which, as mentioned, now goes back to an earlier effective date.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The 10 percent rating for the cervical spine disability is granted as of October 1, 2005, rather than just as of June 10, 2009, so from an earlier effective date, subject to the statutes and regulations governing the payment of VA compensation.

But a rating higher than 10 percent is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


